 
 
I 
108th CONGRESS 2d Session 
H. R. 5305 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Mr. Capuano (for himself and Mrs. Bono) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require automobile dealers to disclose to consumers the presence of Event Data Recorders, or black boxes on new automobiles, and to require manufacturers to provide the consumer with the option to enable and disable such devices on future automobiles. 
 
 
1.FindingsCongress finds the following: 
(1)Consumers have the right to know that Event Data Recorders are installed in their vehicles, that they are capable of collecting data recorded in automobile accidents, and how such data may be used.  
(2)From the standpoint of consumer privacy rights, most consumers are not aware that their vehicles are recording data that not only may be used to aid traffic safety analyses, but has the potential of being used against them in a civil or criminal proceeding, or by their insurer to increase rates.   
2.Disclosure of Event Data Recorders on Automobiles 
(a)Required DisclosureIn accordance with regulations prescribed by the Federal Trade Commission under section 4(c), a dealer shall disclose, to each consumer who purchases a new automobile, in a clear and conspicuous written format at the time of purchase, the following information regarding any Event Data Recorder installed on such new automobile: 
(1)the presence and location of an Event Data Recorder; 
(2)the type of information recorded by the Event Data Recorder and how such information is recorded; and 
(3)that the information recorded by the Event Data Recorder also may be used in a law enforcement proceeding.  
(b)Required Disclosures in Owner’s ManualThe manufacturer shall include, in clear and conspicuous language in the owner’s manual of any new automobile containing an Event Data Recorder, the disclosures required by subsection (a). 
3.Requirement for Event Data Recorders on New AutomobilesNo person may manufacture for sale, sell, offer for sale, introduce or deliver into interstate commerce, or import into the United States, an automobile manufactured after 2006 (and bearing a model year of 2007 or later) that is equipped with an Event Data Recorder, unless such Event Data Recorder includes a function whereby the consumer has the option to enable or disable the functioning of the Event Data Recorder. 
4.Enforcement 
(a)Treatment of violations as unfair or deceptive acts or practicesA violation of section 2 or 3 shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). 
(b)Federal trade Commission authorityThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. 
(c)RulemakingWithin 180 days following the enactment of this Act, the Federal Trade Commission shall prescribe regulations to carry out this Act, including guidelines setting forth a uniform method by which a dealer may provide the disclosures and options required by section 2. 
5.National Highway Traffic Safety Administration Study 
(a)StudyThe National Highway Traffic Safety Administration shall conduct a study of both the potential utility and still unknown consequences of the implementation of Event Data Recorder technology, including the practical, real-world consequences that may result from the widespread installation of such technology. 
(b)ReportNot later than 180 days after the date of enactment of this Act, the National Highway Traffic Safety Administration shall transmit to Congress a report on the findings of the study required by subsection (a). 
6.DefinitionsAs used in this Act: 
(1) The term consumer has the meaning given the term ultimate purchaser in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231).  
(2) The term dealer has the meaning given that term in section 30102(a) of title 49, United States Code. 
(3)The term Event Data Recorder means any device or means of technology installed in an automobile that records information such as vehicle speed, seatbelt use, application of brakes or other information pertinent to the operation of the automobile.   
(4) The terms manufacturer and new automobile have the meanings given those terms in section 2 of the Automobile Information Disclosure Act (15 U.S.C. 1231).  
7.Effective DateThis Act shall take effect 180 days after the date of enactment of this Act.  
 
